Citation Nr: 1129171	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  03-22 870	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from March 1979 to December 1980.  Apparently the appellant subsequently was a member of both the United States Army Reserve and the New Mexico National Guard; verification of his periods of active duty for training (ADT) and inactive duty training (IADT) is not of record.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that, in part, denied the appellant's claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

In January 2010, a videoconference hearing was held between the above RO and the Board in Washington, DC, before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  Thereafter, the Board remanded the case for additional development in March 2010.  The case has now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The appellant submitted a claim for TDIU in August 2007.  As of August 2007, he was service-connected for three disabilities: 40 percent for a lumbar spine disability, 10 percent for left lower extremity radiculopathy, and 10 percent for hemorrhoids; the combined disability evaluation was 50 percent.

2.  As self-reported on the September 2007 VA Form 21-8940, during the January 2010 Board videoconference hearing, and during various Social Security Administration and VA medical examinations, the appellant has four years of high school education, plus one year of college education and some vocational training and experience as a mechanic, motorcycle assembler, nursing assistant, medical translator, construction laborer, kitchen helper, health van driver and delivery driver.

3.  For the entire rating period on appeal, the appellant's three service-connected disabilities have not precluded substantially gainful employment so as to warrant TDIU.


CONCLUSION OF LAW

For the entire rating period on appeal, the requirements for a total evaluation based on individual unemployability due to service-connected disability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.16(a),(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v.  Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or a Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant with a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice. 

A claim for TDIU is a claim for increased rating.  Hurd v. West, 13 Vet. App. 449 (2000).  In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO sent the appellant a VCAA notice letter on the issue of TDIU in October 2007, prior to the appealed RO adjudication of that claim in September 2008.  The notice letter informed the appellant of the notice and duty-to-assist provisions of the VCAA, and of the information and evidence necessary to substantiate the claim, as well as informing him of the respective roles of the Veteran and VA in developing the claim and obtaining evidence, with the ultimate responsibility for ensuring that relevant evidence is obtained being on the Veteran.  The letter also provided the appellant with general notice of the evidence required to satisfy the claim.  That notice letter also provided the appellant with notice of how disability ratings and effective dates are assigned - as did an April 2010 notice letter.  By these letters the RO was complying with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The appellant was thereafter afforded further readjudication of the TDIU claim in a July 2009 SSOC and in a March 2011 SSOC.  

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the RO appropriately assisted the appellant in obtaining indicated treatment and evaluation records, and associated all records obtained with the claims file.  The appellant's Social Security Administration (SSA) disability records have been obtained and associated with the claims file.  The appellant was afforded VA medical examinations.  The appellant was also afforded the opportunity to provide testimony at a Board videoconference hearing in January 2010.  The RO informed the appellant, including in the appealed rating decision and by an SOC and in SSOCs, of what records had been obtained, and thus by implication of records not obtained, in furtherance of his claim.  .

Although the Board recognizes that the appellant's service-connected disabilities may change in severity over time, judicial efficiency precludes continuous updating of the evidentiary record so as to assure that no documentation of more recent pathologic progression pertaining to the appellant's TDIU claim is missing from the claims file.  Such continual updating, with the associated requirement of RO review of the new evidence prior to Board adjudication, pursuant to 38 C.F.R. § 19.37, would ultimately preclude the Board from workable efficiency in adjudication of claims before it.  Such a consequence would necessarily deprive the appellant, and indeed all veterans, of the benefit of the Board's expedient review and adjudication. 

In addition, the appellant has not submitted any statement indicating that any of his service-connected disabilities have increased in severity since the most recent VA examinations in June 2010.  Furthermore, he did not appeal those portions of the September 2008 rating decision which denied his claims for increased evaluations for his service-connected lumbar spine and left lower extremity radiculopathy disabilities.  The Board further notes that the appellant did not appeal that portion of the March 2010 Board decision which denied an increased evaluation for his service-connected hemorrhoids disability.

VA's duty to assist the Veteran by providing examinations when necessary was adequately fulfilled.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The appellant was afforded VA medical examinations in October 2007, and June 2010.  The VA examiners provided apparently accurate assessments of the level of severity of each of the three service-connected disabilities, including notations of the appellant's reported history of those disabilities.  There is no indication that these disabilities were of greater severity then than found on those examinations or that they are of materially greater severity now.  Indeed, nothing in the past or more recent records contradicts or casts doubt upon the validity of the clinical findings documented in the VA examination reports.

Accordingly, the Board finds that the October 2007 and June 2010 examinations, taken together with the records of SSA, VA, and private medical evaluations and treatment records, as well as the statements and testimony provided by the appellant, his representative and third parties, plus other evidence of record, are adequate for the Board's adjudication herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations, taken as a whole, addressed both the medical findings upon examination and the appellant's history, and presented findings and conclusions consistent with his medical history and sufficiently addressed the criteria for rating the disabilities in question so as to allow the Board to adjudicate the TDIU claim based on informed medical findings and medical judgment.

The Board accordingly concludes that additional medical evaluation would amount to no more than a fishing expedition.  Hence, further examination would constitute an unreasonable delay and expenditure of scarce VA resources.  See 38 C.F.R. § 3.303); Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").

No further statement has been received from the appellant indicating the existence of additional pertinent evidence which has not been requested.  The case presents no reasonable possibility that additional evidentiary requests would further the claim for TDIU benefits.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of his TDIU claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, private and VA treatment records were obtained for the appellant on remand, as were SSA records.  The appellant also submitted third party statements.  The RO also arranged for a medical examination as directed by the March 2010 Board remand.  Therefore, substantial compliance has been achieved.

In summary, with regard to the TDIU claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the ratings assigned for the rating period in question, for the appealed claim.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The appellant was duly afforded the opportunity to produce additional evidence to support his TDIU claim.  Thus, the Board determines that the evidentiary record is adequate, and the only significant medical question remaining pertaining to the appellant's claim for TDIU - that of objective or corroborating evidence of greater levels of severity of service-connected disability - was in this case, based on development already undertaken, the responsibility of the appellant.  In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the appellant's claim for TDIU benefits on appeal herein adjudicated have been accomplished.

II.  Claim for TDIU

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

A TDIU rating may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it must be ratable at 60 percent or more, and if there are two or more disabilities at least one disability must be ratable at 40 percent or more and the combined rating must be at least 70 percent or more.  38 C.F.R. § 4.16(a).  38 C.F.R. § 4.19.

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

To establish a total disability rating based on individual unemployability on the regular basis, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the appellant's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the appellant is capable of performing the physical and mental acts required by employment, not whether the appellant can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors to be considered are the veteran's education, employment history and vocational attainment (without consideration of his advanced age or of the effects of non-service-connected disabilities).  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

It is well established that, although laypersons are not considered capable of opining on matters requiring medical knowledge, they are permitted to provide personal observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supa.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Davidson v. Shinseki, 581 F.3d 1313 (2009).  In this case, for example, the appellant is competent to describe his difficulties with low back pain.

In this case, the ratings for the appellant's three service-connected disabilities consist of a 40 percent evaluation for a lumbar spine disability; a 10 percent evaluation for a left leg radiculopathy disability; and 10 percent evaluation for hemorrhoids.  The appellant's combined disability evaluation is 50 percent.  Thus, while the aforementioned TDIU requirement of one disability rated at 40 percent or more has been met, the requirement for a combined rating of at least 70 percent has not been met at any time.

Thus, the Veteran does not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a).  However, it is the established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

The appellant contends that he is unable to work because of his service-connected disabilities.  He testified at his January 2010 Board videoconference hearing that he was last employed as an auto mechanic in 1996.  He also said that he was unable to work due to his lower back, hemorrhoids, and neck.  The appellant testified that he had difficulty keeping up with a job due to incontinence.  He also stated that he used a back brace and a cane.  The appellant further testified that his ability to lift and bend had been affected, that he had undergone a trigger release surgery on his right hand, that he had generalized arthritis in his hands and wrists, and that he had undergone neck fusion surgery.  He also reported that he was being seen by a VA psychiatrist.

The evidence of record reflects that the appellant is in receipt of Social Security Administration disability benefits; the associated records were obtained by the RO and added to the claims file.  An Administrative Law Judge (ALJ) decision; dated in May 2000, states that the appellant engaged in substantial gainful activity until July 1997, and that the appellant's cervical spine disorders met the severity listing as of July 9, 1999.  The ALJ also indicated that these SSA benefits had been granted in part due to the appellant's psychiatric problems which were non-exertional in nature and interfered with his capacity for sedentary work.

Review of the medical evidence of record reveals that the appellant underwent a VA spine examination in March 2007; the examiner reviewed the appellant's claims file and medical records.  The appellant reported being in daily pain from his cervical spine condition that lasted all day.  He said that he also experienced muscles spasms and stiffness involving the entire cervical spine.  He also stated that the pain radiated down both upper extremities with tingling and numbness in each upper extremity.  He reported daily use of a prescribed neck brace which he began to use after he underwent surgery on his cervical spine.  MRI examination revealed an anterior cervical diskectomy and fusion at C5-6 and cervical spondylosis, most severe at the level of C4-5.  

The appellant submitted his claim for TDIU in August 2007, shortly after he underwent a VA medical (rectal) examination in July 2007; the VA examiner reviewed the claims file.  He reported having fecal incontinence three to four times per week.  He reported experiencing pain, burning and itching in his rectal area from his hemorrhoids, as well as occasional bleeding.  On physical examination, the appellant was well developed and well nourished.  Rectal examination revealed no fecal leakage.  His rectal sphincter tone was good.  There were no fissures; there was no bleeding.  External hemorrhoids were present; these were not inflamed or thrombosed.  Guaiac testing of the appellant's stool was negative.

The appellant subsequently underwent a VA medical examination in October 2007.  The examiner reviewed the appellant's claims file and medical records.  The appellant complained of severe pain on the lower back, especially in the early morning, with radiation to the left leg with numbness.  He said that it was aggravated by walking, bending and going uphill.  The appellant reported having recurring loose bowel movements, sometimes with bleeding and sometimes without bleeding.  He reported constipation and fecal incontinence.  Treatment was with rectal suppositories and creams.  His symptoms included pain, burning and itching.  The appellant stated that he had trouble grabbing with his right hand as he had decreased strength in that hand.  He reported thumb surgery in 1999.  The appellant also reported being hospitalized, in 2006, for treatment of gastrointestinal bleeding which included the removal of intestinal polyps.  He stated that he was being treated for sleep apnea with a CPAP machine and that he had undergone arthroscopic surgery on each knee with current bilateral knee pain moderate to severe in nature.  The appellant said that it took him longer time to complete a task because of the knee condition.  He also again reported problems with cervical spine pain.  

On physical examination, the appellant's gait was slow-paced and antalgic and was accomplished with the use of a cane.  The appellant exhibited zero to 80 degrees of forward flexion of the lumbar spine; backward extension of zero to 30 degrees; right and left lateral rotation of 30 degrees; and an additional loss of 10 degrees of flexion due to pain on repetitive use.  He also exhibited zero to 45 degrees of forward flexion of the cervical spine; right and left lateral flexion of zero to 35 degrees; and no additional loss of range of motion due to pain on repetitive use.  On motor examination there was no evidence of muscle atrophy.  On rectal examination, there were no fissures or ulcerations.  There was no fecal leakage.  There was no bleeding.  Anal sphincter tone was normal.  External hemorrhoids were present; these were not inflamed or thrombosed.  Stool guaiac testing was negative.  The examiner rendered diagnoses of external hemorrhoids, non-inflamed and non-thrombosed; degenerative disc disease of the lumbosacral spine with radiculopathy of the left lower extremity; mild obstructive sleep apnea; bilateral knee arthralgia; and degenerative disease of the cervical spine.

In November 2007, the appellant underwent a VA psychiatric examination; the examiner rendered an Axis I diagnosis of major depressive disorder, recurrent and severe.  

The appellant underwent another VA medical examination in June 2009; the examiner reviewed the appellant's claims file and medical treatment records.  The appellant complained of low back pain and stiffness; he said he experienced radiating pain into his left lower extremity with numbness and tingling.  He also said that he wore a back brace daily.  The examiner noted that the appellant did not have any bladder or bowel dysfunction due to the low back disability.  The appellant stated that the lumbar spine disability affected his regular daily activities in that it "slowed him down."  The appellant reported that his daily activities were affected by fecal incontinence that occurred three to four times per week.  He said that he sometimes had streaks of blood in his stools.  His symptoms included pain, itching and discomfort.  

On physical examination, the appellant had an erect posture without a list.  He walked with a cane and exhibited a slow pace.  The appellant exhibited zero to 45 degrees of forward flexion of the lumbar spine; backward extension of zero to 25 degrees; right and left lateral flexion of zero to 25 degrees; and right and left lateral rotation of 30 degrees.  There was no additional loss of motion in any plane due to pain on repetitive use.  Deep tendon reflexes were within normal limits.  Vibration and position sense were intact, but there was some evidence of some decreased sensation in the left distal lower extremity.  There was no evidence of any muscle atrophy.  On rectal examination, the appellant had redundant skin in the anal area.  There was no fecal leakage.  There were no ulcerations or fissures.  The sphincter tone was normal.  Stool guaiac testing was negative.  The examiner stated that the predominant limiting disability that might limit the appellant's ability to function in a normal occupational environment was the lower back disability that might mildly or moderately affect his ability to function during flare-ups.

Review of the appellant's VA medical treatment records, dated between April 2006 and February 2010, reveals that the appellant's active medical problems included obstructive sleep apnea, hypertension, depression, anxiety, lower back pain, neck pain, irritable bowel syndrome, dystonic gallbladder, hemorrhoids, sciatic nerve lesion and degenerative joint disease.  A January 2007 note by an orthopedic surgeon states that the appellant complained of chronic low back pain and that he denied symptoms of bowel and bladder dysfunction.  On physical examination, the appellant ambulated with a non-antalgic gait.  Straight leg raising was negative on the left with some decrease in sensation.  Range of motion of the lumbosacral spine was decreased due to pain.  An October 2007 VA social work note indicates that the appellant reported that his low back disability prevented him from traveling long distances.  

The appellant submitted third party statements in May 2010.  One was from his sister; she stated that her brother looked healthy, but his health had taken a turn for the worse.  She indicated that her brother had been in and out of the hospital for different medical problems and that sometimes getting out of bed is difficult for him.  A friend stated that the appellant had become more physically challenged and limited in his activities.  Another friend stated that he had noticed changes in the appellant's health over the years, including a great deal of pain with everyday duties.  Unfortunately, these statements do not provide any insight into the degree to which the appellant's three service-connected disabilities adversely affect his capacity for employment.

The appellant underwent a VA medical examination in June 2010; the examiner reviewed the appellant's claims file and medical records, and noted that there were no incapacitating episodes of spine disease.  The appellant reported that he continued to have problems with his lower back.  He complained of pain that was precipitated by walking and bending with severe functional impairment during flare-ups.  He described the pain as radiating to the lateral aspect of the left knee and complained of urinary incontinence which the examiner attributed to benign prostatic hypertrophy.  The appellant also complained of unsteadiness and falls and said that he was unable to walk more than a few yards.  In addition, the appellant reported occasional rectal bleeding, itching, burning, difficulty passing stool and pain.  He denied diarrhea, tenesmus and swelling.  He also reported fecal incontinence with moderate leakage, need to use pads and occasional involuntary bowel movement.  The examiner noted that the appellant's medical record contained no mention of fecal incontinence with no diagnosis of, or evaluation for, fecal incontinence.  

On physical examination, the appellant had a normal posture and gait.  There was no abnormal spinal curvature.  There were no spasms.  There was guarding on the left, but not on the right.  There was no tenderness or weakness.  The appellant demonstrated zero to 45 degrees of forward flexion of the lumbar spine; backward extension of zero to 20 degrees; right and left lateral flexion of zero to 25 degrees; right lateral rotation of 20 degrees; and left lateral rotation of 25 degrees; there was pain on motion.  There was no additional loss of motion in any plane due to pain on repetitive use.  Deep tendon reflexes were within normal limits.  Sensory testing was intact on the right, but there was evidence of some decreased sensation on the left in the L5 distribution; the examiner identified the affected nerve as the peroneal nerve.  There was no evidence of any muscle atrophy; motor testing was 5/5.  The examiner also described the appellant's cervical spine complaints and findings and rendered a diagnosis of advanced degenerative disc disease with bilateral upper extremity radiculopathy.  On rectal examination, no hemorrhoids were present; there was small redundant skin in the anal opening that was described as a remnant of an external hemorrhoid.  There was no evidence of fecal leakage.  There were no fistulas or strictures.  The sphincter was not impaired.  Complete blood count testing was within normal limits.  

The examiner stated that the lumbar spine disability would affect the appellant's usual activities in a mild to moderate fashion.  However, the examiner also stated that the effect of the non-service-connected cervical spine pathology was moderate to severe in degree on the appellant's activities of daily living.  The examiner concluded that the hemorrhoid disability would not have any significant effects on the appellant's occupational activities or on his activities of daily living.  The examiner also concluded that the lumbar spine disability with left leg radiculopathy would have a severe effect on the appellant's capacity for physical employment, but only a mild effect on sedentary employment.  However, the examiner stated that the non-service-connected cervical spine pathology would have not only a severe effect on physical employment, but also a moderate to severe effect on sedentary employment.

The Board must determine whether the appellant is unable to secure or follow a substantially gainful occupation as a result of his three service-connected disabilities.  The evidence of record, however, does not show that the appellant is unable to secure or follow a substantially gainful occupation due to his three service-connected disabilities.  There is evidence in the medical records which shows that the appellant is not capable of working based on his physical health as affected by non-service-connected pathology.  The appellant has presented statements that he is incapable of working due to his service-connected disabilities.  However, the evidence of record, including medical treatment records and the reports of VA examinations such as the June 2009 VA examination report and the June 2010 VA examination report), indicates that the appellant experiences cervical spine problems, arthritis of the hands and wrists, bilateral knee pain, sleep apnea, irritable bowel syndrome and a psychiatric disorder due to non-service-connected pathology, and that it is these problems that render him incapable of any sustained activity.

In addition, there no objective evidence of record showing that the appellant cannot work solely due to his service-connected disabilities.  Those disabilities have not produced any unusual physical or mental effects on occupational activities.  The service-connected disabilities have not led to any defects in physical or mental endowment that prevent the usual amount of success in overcoming the handicap of disability.  While the appellant would be precluded by his service-connected disabilities from working in a setting where he cannot be sedentary, there is no objective evidence showing that the appellant's three service-connected disabilities would preclude him from working in situations where he would be able to sit down to work.

In exceptional cases where schedular evaluations are found to be inadequate, consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability" is made.  The Board must find that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the Rating Schedule.  In these instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment. 38 C.F.R. § 3.321(b)(1).

The fact that a veteran is unemployed is not enough.  The question is whether his service-connected disabilities, without regard to his non-service-connected conditions (depression, gastrointestinal, cervical spine, wrists, hands and knees) or his lack of work skills or advancing age made him incapable of performing the acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The appellant has not presented, nor has the Board found, circumstances that have placed this appellant in a different position than other veterans rated at a combined 50 percent level of disability.  To prevail on a claim based on unemployability, it is necessary that the record reflect some factor which takes the claimant's case outside the norm.  See 38 C.F.R. §§ 4.1, 4.15; Van Hoose, supra.  The appellant's service-connected disabilities have not been, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the evidence of record reflect that the service-connected disabilities would render him individually unable to follow a substantially gainful occupation.  

In reaching this conclusion, the Board has considered 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b), which provide that, to accord justice to the exceptional case where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity due exclusively to the service-connected disability or disabilities may be assigned.  The governing norm of these exceptional cases is a finding that the case presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of regular schedular standards.

In this case, the Board finds the evidence in its entirety does not present such an exceptional or unusual disability picture as to render impractical the application of regular schedular standards.  Considering the totality of the three service-connected disabilities, the Board finds that the appellant could perform gainful employment.  Therefore, the Board finds that he is not entitled to a total evaluation under the applicable provisions of 38 C.F.R. Parts 3 and 4.

Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Accordingly, the Board finds that the regular schedular standards applied in this case adequately describe and provide for the disability level for the appellant's three service-connected disabilities, and that the grant of an extraschedular evaluation at any time for those disabilities - under either 38 C.F.R. § 3.321(b) or § 4.16(b) - is not warranted.  

In addition, based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  The Board has not found any variation in the appellant's service-connected symptomatology or clinical findings that would warrant the assignment of a total rating based on individual unemployability at any point in time in this case.

In summary, the appellant asserts that he is unable to work due to his service-connected disabilities, and that the evidence supports his claim for TDIU benefits.  He contends that he is unable to work because his service-connected disabilities have severely compromised his ability to work.  However, in considering the entire clinical history, the Board is unable to conclude that he is precluded from all forms of substantially gainful employment solely because of these three service-connected disabilities.  Accordingly, the benefit sought on appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and a total disability evaluation based on individual unemployability is denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

A total disability evaluation based on individual unemployability (TDIU) is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


